Per Curiam.

Evidence of admissions can be received in questions of boundary, as well as in other cases, but they should be clear and unequivocal to have any effect. It is always a suspicious kind of evidence, and the jury should be convinced that it was the intention of the party to admit a fact, being satisfied of its truth. In this case there does not appear to be a clear admission of the fact, but the jury will judge of this. Admissions of law, or what the law is, have no effect in a court of justice; they are never noticed.*
The whole question before the jury depends upon the identity of the survey, or boundaries of the plaintiff's land. If the jury believe from the testimony they have heard, that this is the place surveyed for the plaintiff, and granted to him, they will find for him, otherwise for the defendant.
Verdict for the plaintiff.



Note. The letters A. B. C. D. represent the plaintiff's claim. A. B. S. R. John Nelson’s first tract. A. M. L. G. John Nelson’s second tract. N. O. P. K. his third tract. G. H. K. L. represent John Armstrong's. G. H. J. F. represent Martin Armstrong’s first tract and A. E. F. G. his second tract.

 Admissions evidence as to boundary. See 3 John. 223, 499. 2 John. 120. 2 Dall. 94. 4 Hen. & Mun 194. 2 Hay. 219, in n. Hardin’s Rep. 282. Camp. Rep. 367. 4 John, 143. Gould Ed. Esp. N. P. 2 vol. 34. But not evidence as to title. 6 John. 19.